Exhibit 10(iv)
a2019awardletterimagea02.jpg [a2019awardletterimagea02.jpg]


Kevin A. Lobo
Chairman and CEO
2825 Airview Boulevard
Kalamazoo MI 49002 USA
P 269 389 7353
F 269 389 7209
www.stryker.com


Personal and confidential


February 5, 2020        
        
First Name Last Name


Dear First Name:


I am pleased to inform you that as an SLT member, you are receiving a
performance stock units (PSUs) award in 2020. We use these awards to reward
performers who we believe will be key contributors to our growth well into the
future. The total Award Date Value (ADV) of your awards is approximately USD
$xx,xxx.


You are receiving xxx PSUs. The number of PSUs actually earned will be dependent
upon Stryker’s financial performance during the three-year period ending
December 31, 2022. Refer to the Terms and Conditions accompanying the 2020 PSUs
award for specific criteria associated with vesting in such award. In order to
earn any of the PSUs, you must be continuously employed with Stryker through the
vesting date of March 21, 2023 except as otherwise provided in the Terms and
Conditions.


You must “Accept” all awards online via the UBS One Source web site located at
www.ubs.com/onesource/SYK between March 3 and March 31, 2020. The detailed terms
of the PSUs are in the Terms and Conditions, any applicable country addendum and
the provisions of the Company's 2011 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source web
site, and you should read them before accepting the awards.


Thank you for your efforts in helping us deliver remarkable results. With your
help, I look forward to another successful year.
a2020psuawardletteran_image1.jpg [a2020psuawardletteran_image1.jpg]
Sincerely,


Kevin A. Lobo
Chairman and CEO




--------------------------------------------------------------------------------






STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED


1.    The Performance Stock Units with respect to Common Stock of Stryker
Corporation (the “Company”) granted to you during 2020 (the “PSUs”) are subject
to these Terms and Conditions Relating to Performance Stock Units Granted
Pursuant to the 2011 Long-Term Incentive Plan, as Amended and Restated (the
“Terms and Conditions”) and all of the terms and conditions of the Stryker
Corporation 2011 Long-Term Incentive Plan, as Amended and Restated (the “2011
Plan”), which is incorporated herein by reference. In the case of a conflict
between these Terms and Conditions and the terms of the 2011 Plan, the
provisions of the 2011 Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the 2011 Plan. For purposes of
these Terms and Conditions, “Employer” means the Company or any Subsidiary that
employs you on the applicable date.


2.    Vesting. Except as provided in Section 8(a), the vesting of your PSUs is
dependent upon your remaining continuously employed with your Employer through
March 21, 2023 (the “Vesting Date”) as well as upon the Company’s financial
performance during the three-year period ending December 31, 2022 (the
“Performance Period”). Specifically, the vesting of any of the PSUs is dependent
upon attainment of the Threshold Performance Target as set forth in Section 3.
If the Threshold Performance Target is attained, then the vesting of 50% of the
PSUs (the “EPS PSUs”) is dependent on Adjusted EPS Growth as set forth in
Section 4, and vesting of the remaining 50% of the PSUs (the “Sales Growth
PSUs”) is dependent on the Sales Growth Percentile Ranking as set forth in
Section 5. The actual number of your PSUs that become vested, if any, shall be
determined based on exercise of negative discretion by the Committee in
accordance with Sections 4, 5 and 6 below.


3.     Threshold Performance Target. If the Company’s Adjusted EPS Growth as of
the last day of the Performance Period is less than 3.0%, none of your PSUs
shall become vested and all of your PSUs shall be forfeited as of the last day
of the Performance Period. If the Company’s Adjusted EPS Growth as of the last
day of the Performance Period is 3.0% or greater (the “Threshold Performance
Target”) and, except as provided in Section 8(a), you remain in the continuous
employment of Stryker through the Vesting Date, you shall become eligible to
vest in up to 200% of your PSUs, although the actual number of your PSUs that
become vested shall be determined based on exercise of negative discretion by
the Committee in accordance with Sections 4, 5 and 6 below.








4.    Adjusted EPS Growth.


(a)    If the Threshold Performance Target is attained and, except as provided
in Section 8(a), you have remained in the continuous employment of Stryker
through the Vesting Date, then subject to Section 6 you shall become vested in
the percentage of the EPS PSUs determined based on the Company’s Adjusted EPS
Growth using the table below, applying straight line interpolation rounded down
to the




--------------------------------------------------------------------------------




nearest whole number of EPS PSUs for Adjusted EPS Growth resulting in vested EPS
PSUs between 50% and 100% or between 100% and 200%.


 
< Minimum
Minimum
Target
Maximum
Adjusted EPS Growth
Less than 7.0%
7.0%
10.0%
12% or more


Vested Percent of EPS PSUs


0%
50%
100%
200%



Any EPS PSUs that do not become vested in accordance with the foregoing shall be
forfeited.


(b)    As soon as administratively practicable following the Vesting Date (but
in no event later than December 31, 2023), the Company shall issue you the
Shares underlying the vested EPS PSUs.


(c)    For purposes of these Terms and Conditions:
(i)    “Adjusted EPS” for a calendar year shall mean the Company’s diluted net
earnings per share for such year as determined under U.S. generally accepted
accounting principles (“GAAP”) but subject to such adjustments, if any, for
non-GAAP financial measures that are reflected in a reconciliation to the GAAP
financial statements included in the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission.
(ii)    “Adjusted EPS Growth” shall mean the sum of the Annual Percentage Change
in Adjusted EPS for the three (3) calendar years in the Performance Period
divided by three (3).
(iii)    “Annual Percentage Change in Adjusted EPS” for a calendar year shall
mean the amount by which the Adjusted EPS for such calendar year has increased
or decreased relative to the immediately preceding calendar year, expressed as a
positive or negative percentage (depending on whether Adjusted EPS increased or
decreased) of the Adjusted EPS for such preceding calendar year.
(d)    Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or extraordinary, unusual, nonrecurring or infrequent items;
provided, however, that for purposes of calculating the Threshold Performance
Target in Section 3, in no case shall such adjustments have the net aggregate
effect of increasing Adjusted EPS Growth.


5.    Sales Growth Percentile Ranking.


(a)    If the Threshold Performance Target is attained and, except as provided
in Section 8(a), you have remained in the continuous employment of Stryker
through the Vesting Date, then subject to Section 6 you shall become vested in
the percentage of the Sales Growth PSUs based upon the Company’s Sales Growth
Percentile Ranking, as determined using the table below, applying straight line
interpolation rounded down to the nearest whole number of Sales Growth PSUs for
Sales Growth Percentile Ranking resulting in vested Sales Growth PSUs between
50% and 100% or between 100% and 200%.






--------------------------------------------------------------------------------




Sales Growth Percentile Ranking  
75th and Above
50th
33rd
Below 33rd


Vested Percent of Sales Growth PSUs


200%
100%
50%
0%



Any Sales Growth PSUs that do not become vested in accordance with the foregoing
shall be forfeited, and if the Company’s Average Sales Growth in the Performance
Period is equal to or less than zero, all of the Sales Growth PSUs shall be
forfeited (irrespective of the Sales Growth Percentile Ranking).


(b)    As soon as administratively practicable following the Vesting Date (but
in no event later than December 31, 2023), the Company shall issue you the
Shares underlying the vested Sales Growth PSUs.




(c)    For purposes of these Terms and Conditions and subject to Section 5(d)
below:
(i)    “Average Sales Growth” shall mean, for the Company and each company in
the Comparison Group, the sum of the Sales Growth for each Reporting Period
ending within the Performance Period divided by three;
(ii)    “Comparison Group” shall mean:
▪
Abbott Laboratories

▪
Agilent Technologies, Inc.

▪
Baxter International Inc.

▪
Becton, Dickinson and Company

▪
Boston Scientific Corporation

▪
Cerner Corporation

▪
Danaher Corporation

▪
Fresenius Medical Care AG & Co. KGaA

▪
General Electric Company (Healthcare)

▪
Johnson & Johnson (Medical Devices & Diagnostics)

▪
Laboratory Corporation of America Holdings

▪
Medtronic plc

▪
Quest Diagnostics Incorporated

▪
Royal Philips (combined segments of Diagnosis & Treatment and Connected Care)

▪
Siemens Healthineers AG

▪
Smith & Nephew plc

▪
Thermo Fisher Scientific Inc.

▪
3M Company (Healthcare)

▪
Varian Medical Systems, Inc.

▪
Zimmer Biomet Holdings, Inc.







--------------------------------------------------------------------------------




For purposes of the foregoing, any company for which Sales Growth cannot be
calculated for three full annual Reporting Periods ending within the Performance
Period shall be excluded.
(iii)    “Net Sales” shall mean, for the Company and each company in the
Comparison Group, net sales as publicly reported for the applicable Reporting
Period.
(iv)    “Reporting Period” shall mean a calendar year in the case of the Company
and each company in the Comparison Group that reports on a calendar year basis,
and in the case of any other company in the Comparison Group, the four fiscal
quarters that include the last fiscal quarter ending prior to December 31 for
which such company has publicly reported prior to the following February 28.
(v)    “Sales Growth” for a Reporting Period shall mean the amount by which Net
Sales has increased or decreased relative to the immediately preceding Reporting
Period, expressed as a positive or negative percentage (depending on whether Net
Sales increased or decreased) of the Net Sales for such preceding Reporting
Period.
(vi)    “Sales Growth Percentile Ranking” shall mean the percentile ranking of
the Company’s Average Sales Growth relative to the Average Sales Growth for each
company in the Comparison Group, rounded to the whole nearest percentile. For
this purpose, the percentile ranking shall be calculated as 1 – (Rank-1)/(Total
of the Comparison Group plus the Company-1). For example, if the Company ranked
5th out of 21 companies including itself, the percentile rank would be
calculated as 1 – (5-1)/(21-1) or 1 – (4/20) or 1-0.2 or the 80th percentile.
  
(d)    The Committee may make such revisions and adjustments to each of the
items set forth in Sections 5(c)(i)-(vi) as it may determine necessary and
appropriate in its discretion.


6.     Discretion of the Committee. Notwithstanding anything in these Terms or
Conditions or the 2011 Plan to the contrary, provided that the Threshold
Performance Target has been attained, the Committee shall have the power and
authority, in its sole and absolute exercise of negative discretion, to reduce
or increase the vested PSUs such that the actual earned PSUs will be greater
than or less than the vested PSUs, which increase or reduction may be made by
taking into account any criteria the Committee deems appropriate; provided
further that notwithstanding anything in these Terms or Conditions to the
contrary you shall not become vested in more than 200% of your PSUs.


7.    Dividend Equivalents. In connection with your PSUs, you shall be entitled
to receive all of the cash dividends for which the record date occurs during the
period between the commencement of the Performance Period and the Vesting Date
with respect to each Share underlying your vested PSUs (“Dividend Equivalents”).
Dividend Equivalents shall be converted into their equivalent number of
additional PSUs rounded down to the nearest whole number of PSUs based on the
Fair Market Value of a Share on the Vesting Date, provided, that the maximum
number of additional PSUs you may receive upon such conversion shall be equal to
200% of your originally granted PSUs. Such additional PSUs shall be subject to
the terms and conditions applicable to the PSUs to which the Dividend
Equivalents relate, including, without limitation, the vesting, forfeiture, and
payment form and timing provisions contained herein.






--------------------------------------------------------------------------------




8.    In the event you cease to remain in the continuous employment of the
Company or a Subsidiary for the entire period commencing on the grant date and
ending on the applicable Vesting Date, your right to receive the Shares issuable
pursuant to the PSUs shall be only as follows:
    

        (a)    If you cease to be an Employee prior to the Vesting Date by
reason of Disability (as such term is defined in the 2011 Plan), death or
Retirement (as such term is defined in the 2011 Plan), you or your estate will
become vested on the Vesting Date in a pro-rata portion (determined by dividing
(a) the number of days during the Performance Period in which you were an
Employee by (b) the total number of days during the Performance Period) of your
PSUs based upon the Company’s Adjusted EPS Growth and Sales Growth Percentile
Ranking for the Performance Period as determined pursuant to Sections 3, 4 and 5
of these Terms and Conditions. You, your legal representative or your estate
will receive all of the underlying Shares attributable to the vested PSUs as
soon as administratively practicable following (and in no event more than ninety
(90) days after) the Vesting Date.


(b)    If you cease to be an Employee for any reason other than those provided
in (a) above and your Termination Date is prior to the Vesting Date, you shall
immediately forfeit all PSUs granted hereunder effective as of your Termination
Date. If you are a resident of or employed in the United States, “Termination
Date” shall mean the effective date of termination of your employment with your
Employer. If you are resident or employed outside of the United States,
“Termination Date” shall mean the earliest of (i) the date on which notice of
termination is provided to you, (ii) the last day of your active service with
your Employer, or (iii) the last day on which you are an Employee of your
Employer, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.
    
9.    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the PSUs (and any Dividend Equivalents) in the form of: (i) a cash
payment to the extent settlement in Shares (1) is prohibited under local law,
(2) would require you, the Company and/or your Employer to obtain the approval
of any governmental and/or regulatory body in your country of residence (and
country of employment, if different), or (3) is administratively burdensome; or
(ii) Shares, but require you to immediately sell such Shares (in which case, the
Company shall have the authority to issue sales instructions in relation to such
Shares on your behalf).    


10.    The number of Shares subject to the PSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the PSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
PSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged,




--------------------------------------------------------------------------------




then if the Committee shall, in its sole discretion, determine that such change
equitably requires an adjustment in the PSUs, such adjustment shall be made in
accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the PSUs may be
settled in cash or otherwise as the Committee shall determine, in its sole
discretion. Notice of any adjustment will be given to you and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes hereof.


(c)    The Committee shall have the power to amend the PSUs to permit the
immediate vesting of the PSUs (and to terminate any unvested PSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company or your Employer,
(ii) the shutdown, discontinuance of operations or dissolution of the Company or
your Employer, or (iii) the merger or consolidation of the Company or your
Employer with or into any other unrelated corporation.


11.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the PSUs, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2011 Plan (including, but not
limited to, dividends, dividend equivalents and any proceeds derived from the
sale of the Shares acquired pursuant to the PSUs) if required by and in
accordance with local foreign exchange rules and regulations in your country of
residence (and country of employment, if different). In addition, you also agree
to take any and all actions, and consent to any and all actions taken by the
Company and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).


12.    If you are resident and/or employed in a country that is a member of the
European Union, the grant of the PSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


13.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including the grant of the PSUs, the
vesting of the PSUs, the subsequent sale of any Shares acquired pursuant to the
PSUs and the receipt of any dividends or dividend equivalents and (ii) do not
commit to structure the terms of the grant or any aspect of the PSUs to reduce
or eliminate your liability for Tax-Related Items. Further, if you become
subject to taxation in more than one country between the grant date and the date
of any relevant taxable




--------------------------------------------------------------------------------




or tax withholding event, as applicable, you acknowledge that your Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one country.


Prior to any taxable event, if your country of residence (and/or your country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a number of whole Shares that have an aggregate Fair Market Value
that the Company, taking into account local requirements and administrative
issues, determines in its sole discretion is appropriate to cover withholding
for Tax-Related Items with respect to the Shares. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In cases where the Fair Market Value of the number of whole
Shares withheld is greater than the amount required to be paid to the relevant
government authorities with respect to withholding for Tax-Related Items, the
Company shall make a cash payment to you equal to the difference as soon as
administratively practicable. In the event that withholding in Shares is
prohibited or problematic under applicable law or otherwise may trigger adverse
consequences to the Company or your Employer, your Employer shall withhold the
Tax-Related Items required to be withheld with respect to the Shares in cash
from your regular salary and/or wages or other amounts payable to you. In the
event the withholding requirements are not satisfied through the withholding of
Shares or through your regular salary and/or wages or any other amounts payable
to you by your Employer, no Shares will be issued to you (or your estate) unless
and until satisfactory arrangements (as determined by the Board of Directors)
have been made by you with respect to the payment of any Tax-Related Items that
the Company or your Employer determines, in its sole discretion, should be
withheld or collected with respect to such PSUs. By accepting these PSUs, you
expressly consent to the withholding of Shares and/or withholding from your
regular salary and/or wages or other amounts payable to you as provided for
hereunder. All other Tax-Related Items related to the PSUs and any Shares
delivered in payment thereof are your sole responsibility.


14.    The PSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.


15.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the PSUs or have previously signed such an agreement and you
breach any non-competition, non-solicitation or non-disclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested PSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the PSUs
that you have not disposed of. Further, you shall pay to the Company an amount
equal to the profit realized by you (if any) on all Shares that were acquired
upon vesting of the PSUs that you have disposed of. For purposes of the
preceding sentence, the profit shall be the Fair Market Value of the Shares at
the time of disposition.


16.    The PSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the PSUs, except as
aforesaid, the PSUs and all rights thereunder shall terminate immediately.






--------------------------------------------------------------------------------




17.    The PSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the PSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The PSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
PSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of Shares
pursuant to the PSUs, the PSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


18.    The grant of the PSUs shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the PSUs
until the date of issuance of such Shares.


19.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the PSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
PSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


20.    Your participation in the 2011 Plan is voluntary. The value of the PSUs
and any other awards granted under the 2011 Plan is an extraordinary item of
compensation outside the scope of your employment (and your employment contract,
if any). Any grant under the 2011 Plan, including the grant of the PSUs, is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.


21.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
22.    The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan
49002, U.S.A. and grants PSUs under the 2011 Plan to employees of the Company
and Subsidiaries in its sole discretion. In conjunction with the Company’s grant
of the PSUs under the 2011 Plan and its ongoing administration of such awards,
the Company is providing the following information about its data collection,
processing and transfer practices (“Personal Data Activities”). In accepting the
grant of the PSUs, you expressly and explicitly consent to the Personal Data
Activities as described herein.


(a)    The Company collects, processes and uses your personal data, including
your name, home address, email address, and telephone number, date of birth,
social insurance number or other identification number, salary, citizenship, job
title, any Shares or directorships held in the Company, and details of all PSUs
or any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in your favor, which the




--------------------------------------------------------------------------------




Company receives from you or your Employer. In granting the PSUs under the Plan,
the Company will collect your personal data for purposes of allocating Shares
and implementing, administering and managing the 2011 Plan. The Company’s legal
basis for the collection, processing and usage of your personal data is your
consent.


(b)     The Company transfers your personal data to UBS Financial Services Inc.,
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the 2011 Plan
(the “Stock Plan Administrator”). In the future, the Company may select a
different Stock Plan Administrator and share your personal data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for you, if an account is not already in place, to receive and trade
Shares acquired under the 2011 Plan. You will be asked to agree on separate
terms and data processing practices with the Stock Plan Administrator, which is
a condition to your ability to participate in the 2011 Plan.


(c)     The Company and the Stock Plan Administrator are based in the United
States. You should note that your country of residence may have enacted data
privacy laws that are different from the United States. The Company’s legal
basis for the transfer of your personal data to the United States is your
consent.


(d)     Your participation in the 2011 Plan and your grant of consent is purely
voluntary. You may deny or withdraw your consent at any time. If you do not
consent, or if you withdraw your consent, you may be unable to participate in
the 2011 Plan. This would not affect your existing employment or salary;
instead, you merely may forfeit the opportunities associated with the 2011 Plan.


You may have a number of rights under the data privacy laws in your country of
residence. For example, your rights may include the right to (i) request access
or copies of personal data the Company processes, (ii) request rectification of
incorrect data, (iii) request deletion of data, (iv) place restrictions on
processing, (v) lodge complaints with competent authorities in your country or
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of your personal data. To receive clarification regarding
your rights or to exercise your rights, you should contact your local HR manager
or the Company’s Human Resources Department.


23.    The grant of the PSUs is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing(s) with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should acquire Shares under the 2011 Plan or provide you with any
legal, tax or financial advice with respect to the grant of the PSUs. The
acquisition of Shares involves certain risks, and you should carefully consider
all risk factors and tax considerations relevant to the acquisition of Shares
under the 2011 Plan or the disposition of them. Further, you should carefully
review all of the materials related to the PSUs and the 2011 Plan, and you
should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.






--------------------------------------------------------------------------------





    24.    All questions concerning the construction, validity and
interpretation of the PSUs and the 2011 Plan shall be governed and construed
according to the laws of the state of Michigan, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the PSUs or the 2011 Plan shall be brought only in the state or federal courts
of the state of Michigan.


25.    The Company may, in its sole discretion, decide to deliver any documents
related to the PSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


26.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


27.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the PSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
PSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.


28.    You acknowledge that, depending on your or your broker's country of
residence or where the Shares are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., PSUs) or
rights linked to the value of Shares during such times you are considered to
have “inside information” regarding the Company as defined in the laws or
regulations in your country of employment (and country of residence, if
different).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information.  Furthermore, you could be prohibited from (i) disclosing the
inside information to any third party (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Third parties include fellow employees.  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  You
acknowledge that it is your responsibility to comply with any restrictions and
are advised to speak to your personal advisor on this matter.


29.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the PSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) set forth in an
addendum to these Terms and Conditions (an “Addendum”). Further, if you transfer
your residence and/or employment to another country reflected in an Addendum to
these Terms and Conditions at the time of transfer, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.




--------------------------------------------------------------------------------






30.    The Company reserves the right to impose other requirements on the PSUs,
any Shares acquired pursuant to the PSUs and your participation in the 2011 Plan
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations, or to facilitate the operation and administration of the award
and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


31.    Notwithstanding any other provision of these Terms and Conditions to the
contrary, you acknowledge and agree that your PSUs, any Shares acquired pursuant
thereto and/or any amount received with respect to any sale of such Shares are
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s Recoupment Policy as in
effect on the date of grant (a copy of which has been furnished to you) and as
the Recoupment Policy may be amended from time to time in order to comply with
changes in laws, rules or regulations that are applicable to such PSUs and
Shares. You agree and consent to the Company’s application, implementation and
enforcement of (a) the Recoupment Policy and (b) any provision of applicable law
relating to cancellation, recoupment, rescission or payback of compensation and
expressly agree that the Company may take such actions as are necessary to
effectuate the Recoupment Policy (as applicable to you) or applicable law
without further consent or action being required by you. For purposes of the
foregoing, you expressly and explicitly authorize the Company to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by the Company to hold your Shares and other amounts
acquired under the 2011 Plan to re-convey, transfer or otherwise return such
Shares and/or other amounts to the Company. In the case of a conflict between
these Terms and Conditions and the Recoupment Policy, the terms of the
Recoupment Policy shall prevail.


32.    By accepting the grant of the PSUs, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan and specifically accept and agree to the
provisions therein.




***********************




--------------------------------------------------------------------------------






STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2011 PLAN, AS AMENDED AND RESTATED


In addition to the terms of the 2011 Plan and the Terms and Conditions, the PSUs
are subject to the following additional terms and conditions (the “Addendum”).
All capitalized terms as contained in this Addendum shall have the same meaning
as set forth in the 2011 Plan and the Terms and Conditions. Pursuant to Section
29 of the Terms and Conditions, if you transfer your residence and/or employment
to another country reflected in an Addendum at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


European Union (“EU”) / European Economic Area (“EEA”)


1.    Data Privacy. If you reside and/or you are employed in the EU / EEA, the
following provision replaces Section 22 of the Terms and Conditions:


The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan 49002,
U.S.A. and grants PSUs under the 2011 Plan to employees of the Company and its
Subsidiaries in its sole discretion. You should review the following information
about the Company’s data processing practices.


(a)    Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, you are hereby notified that the Company collects, processes
and uses certain personally-identifiable information about you for the
legitimate interest of implementing, administering and managing the 2011 Plan
and generally administering equity awards; specifically, including your name,
home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any Shares or directorships held in the Company, and details of all options or
any other awards granted, canceled, exercised, vested, or outstanding in your
favor, which the Company receives from you or your Employer. In granting the
PSUs under the 2011 Plan, the Company will collect your personal data for
purposes of allocating Shares and implementing, administering and managing the
2011 Plan. The Company’s collection, processing, use and transfer of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee equity awards. Your refusal to
provide personal data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the 2011
Plan. As such, by participating in the 2011 Plan, you voluntarily acknowledge
the collection, processing and use of your personal data as described herein.




--------------------------------------------------------------------------------






(b)    Stock Plan Administration Service Provider. The Company transfers
participant data to UBS Financial Services Inc., an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the 2011 Plan (the “Stock Plan Administrator”).
In the future, the Company may select a different Stock Plan Administrator and
share your data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you, if an account is not already in
place, to receive and trade Shares acquired under the 2011 Plan. You will be
asked to agree on separate terms and data processing practices with the Stock
Plan Administrator, which is a condition to your ability to participate in the
2011 Plan.


(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to you if your personal data is transferred to the
United States. The Company’s legal basis for the transfer of your personal data
to the United States is to satisfy its contractual obligations to you and/or its
use of the standard data protection clauses adopted by the EU Commission.


(d)    Data Retention. The Company will use your personal data only as long as
is necessary to implement, administer and manage your participation in the 2011
Plan or as required to comply with legal or regulatory obligations, including
under tax and security laws. When the Company no longer needs your personal
data, the Company will remove it from its systems. If the Company keeps your
data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.


(e)    Data Subject Rights. You may have a number of rights under data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data the Company processes,
(ii) request rectification of incorrect data, (iii) request deletion of data,
(iv) place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of the Participant’s personal
data. To receive clarification regarding your rights or to exercise your rights,
you should contact your local HR manager or the Company’s Human Resources
Department.


ARGENTINA


No country specific provisions.


AUSTRALIA


1.PSUs Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a
director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of the Australia,




--------------------------------------------------------------------------------




the grant of the PSUs is conditioned upon satisfaction of the shareholder
approval provisions of section 200B of the Corporations Act 2001 (Cth) in
Australia.


The Australian Offer document can be accessed here [UBS INSERT LINK HERE]


AUSTRIA


No country specific provisions.


BELGIUM


No country specific provisions.


BRAZIL


1.     Labor Law Acknowledgment. By accepting the PSUs, you acknowledge and
agree, for all legal purposes, that (a) the benefits provided under the Terms
and Conditions and the 2011 Plan are the result of commercial transactions
unrelated to your employment; (b) the Terms and Conditions and the 2011 Plan are
not a part of the terms and conditions of your employment; and (c) the income
from the PSUs, if any, is not part of your remuneration from employment.


2.    Compliance with Law. By accepting the PSUs, you acknowledge and agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the PSUs, the issuance and/or sale of Shares
acquired under the 2011 Plan and the receipt of any dividends.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Terms and Conditions or the 2011 Plan, the PSUs shall be settled only in Shares
(and may not be settled in cash).


2.    Use of English Language.  If you are a resident of Quebec, by accepting
your PSUs, you acknowledge and agree that it is your wish that the Terms and
Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your PSUs, either
directly or indirectly, be drawn up in English.


Langue anglaise. En acceptant l'allocation de vos PSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos PSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.








--------------------------------------------------------------------------------




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


CHILE


1.    Private Placement. The following provision shall replace Section 23 of the
Terms and Conditions:


The grant of the PSUs hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.


a)
The starting date of the offer will be the grant date, and this offer conforms
to General Ruling no. 336 of the Chilean Commission for the Financial Markets
(“CMF”);

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the CMF, and therefore such securities
are not subject to its oversight;

c)
The Company, as the issuer, is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the CMF; and

d)
The Shares, as foreign securities, shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.



a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de Carácter General n° 336 de la Comisión para el
Mercado Financiero Chilena (“CMF”);

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.



CHINA


1.    PSUs Conditioned on Satisfaction of Regulatory Obligations. If you are a
People’s Republic of China (“PRC”) national, the grant of the PSUs is
conditioned upon the Company securing all necessary approvals from the PRC State
Administration of Foreign Exchange to permit the operation of the 2011 Plan and
the participation of PRC nationals employed by your Employer, as determined by
the Company in its sole discretion.






--------------------------------------------------------------------------------




2.    Sale of Shares. Notwithstanding anything to the contrary in the 2011 Plan,
upon any termination of employment with your Employer, you shall be required to
sell all Shares acquired under the 2011 Plan within such time period as may be
established by the PRC State Administration of Foreign Exchange.


3.     Exchange Control Restrictions. You acknowledge and agree that you will be
required immediately to repatriate to the PRC the proceeds from the sale of any
Shares acquired under the 2011 Plan, as well as any other cash amounts
attributable to the Shares acquired under the 2011 Plan (collectively, “Cash
Proceeds”). Further, you acknowledge and agree that the repatriation of the Cash
Proceeds must be effected through a special bank account established by your
Employer, the Company or one of its Subsidiaries, and you hereby consent and
agree that the Cash Proceeds may be transferred to such account by the Company
on your behalf prior to being delivered to you. The Cash Proceeds may be paid to
you in U.S. dollars or local currency at the Company’s discretion. If the Cash
Proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar bank
account must be established and maintained in China so that the proceeds may be
deposited into such account. If the Cash Proceeds are paid to you in local
currency, you acknowledge and agree that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the Cash Proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the Shares are sold and the Cash Proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by your Employer, the Company and its Subsidiaries in the future
in order to facilitate compliance with exchange control requirements in the PRC.


COLOMBIA


1.    Securities Law Information. The Shares subject to the PSUs are not and
will not be registered in the Colombian registry of publicly traded securities
(Registro Nacional de Valores y Emisores) and therefore the Shares may not be
offered to the public in Colombia. Nothing in this document should be construed
as the making of a public offer of securities in Colombia.


COSTA RICA


No country specific provisions.


DENMARK


1.    Treatment of PSUs upon Termination of Employment. Notwithstanding any
provision in the Terms and Conditions or the 2011 Plan to the contrary, unless
you are a member of registered management who is not considered a salaried
employee, the treatment of the PSUs upon a termination of employment which is
not a result of death shall be governed by Sections 4 and 5 of the Danish Act on
Stock Option in Employment Relations. However, if the provisions in the Terms
and Conditions or the Plan governing the treatment of the PSUs upon a
termination of employment are more favorable, then the provisions of the Terms
and Conditions or the 2011 Plan will govern.






--------------------------------------------------------------------------------




FINLAND


1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 13
of the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.


FRANCE


1.    Use of English Language.  By accepting your PSUs, you acknowledge and
agree that it is your wish that the Terms and Conditions, this Addendum, as well
as all other documents, notices and legal proceedings entered into, given or
instituted pursuant to your PSUs, either directly or indirectly, be drawn up in
English.


Langue anglaise. En acceptant l'allocation de vos PSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos PSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    




GERMANY


No country specific provisions.






--------------------------------------------------------------------------------




HONG KONG


1.    Importance Notice. Warning: The contents of the Terms and Conditions, this
Addendum, the 2011 Plan, and all other materials pertaining to the PSUs and/or
the 2011 Plan have not been reviewed by any regulatory authority in Hong Kong.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice.


2.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the grant date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the grant date.


3.    Settlement in Shares. Notwithstanding anything to the contrary in this
Addendum, the Terms and Conditions or the 2011 Plan, the PSUs shall be settled
only in Shares (and may not be settled in cash).


4.    Nature of the Plan. The Company specifically intends that the 2011 Plan
will not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the 2011 Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the PSUs shall be null and void.


INDIA


1.    Repatriation Requirements. You expressly agree to repatriate all sale
proceeds and dividends attributable to Shares acquired under the 2011 Plan in
accordance with local foreign exchange rules and regulations. Neither the
Company, your Employer or any of the Company’s Subsidiaries shall be liable for
any fines or penalties resulting from your failure to comply with applicable
laws, rules or regulations.


IRELAND


No country specific provisions.


ITALY


No country specific provisions.


JAPAN


No country specific provisions.






--------------------------------------------------------------------------------




MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the 2011 Plan and the Company’s grant of the PSUs does not constitute an
employment relationship between you and the Company. You have been granted the
PSUs as a consequence of the commercial relationship between the Company and the
Subsidiary in Mexico that employs you, and the Company’s Subsidiary in Mexico is
your sole employer. Based on the foregoing, (a) you expressly recognize the 2011
Plan and the benefits you may derive from your participation in the 2011 Plan do
not establish any rights between you and the Company’s Subsidiary in Mexico that
employs you, (b) the 2011 Plan and the benefits you may derive from your
participation in the 2011 Plan are not part of the employment conditions and/or
benefits provided by the Company’s Subsidiary in Mexico that employs you, and
(c) any modification or amendment of the 2011 Plan by the Company, or a
termination of the 2011 Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with the Company’s
Subsidiary in Mexico that employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the 2011 Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the 2011 Plan in accord with the terms and
conditions of the 2011 Plan, the Terms and Conditions, and this Addendum. As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue your participation in the 2011 Plan at any time and
without any liability. The value of the PSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. The PSUs are
not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs you.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.






___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


NETHERLANDS


1.    Waiver of Termination Rights. As a condition to the grant of the PSUs, you
hereby waive any and all rights to compensation or damages as a result of the
termination of your employment with the Company and your Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the 2011 Plan, or (b)
you




--------------------------------------------------------------------------------




ceasing to have rights under or ceasing to be entitled to any awards under the
2011 Plan as a result of such termination.


2.    Tax Deferral Upon Retirement. Unless you otherwise elect by contacting
Stryker no later than April 30, 2020, you hereby agree that upon Retirement
eligibility, the PSUs shall not become taxable until the date of settlement when
Shares are actually delivered or otherwise made available.


NEW ZEALAND


1.    WARNING. You are being offered PSUs to be settled in the form of shares of
Stryker Corporation common stock. If the Company runs into financial
difficulties and is wound up, you may lose some or all your investment. New
Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is important for investors
to make an informed decision. The usual rules do not apply to this offer because
it is an offer made under the Employee Share Scheme exemption. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment. You should ask questions, read all
documents carefully, and seek independent financial advice before accepting the
offer. The Company’s Shares are currently traded on the New York Stock Exchange
under the ticker symbol “SYK” and Shares acquired under the 2011 Plan may be
sold through this exchange. You may end up selling the Shares at a price that is
lower than the value of the Shares when you acquired them. The price will depend
on the demand for the Company's Shares. The Company’s most recent annual report
(which includes the Company’s financial statements) is available at
http://phx.corporate-ir.net/phoenix.zhtml?c=118965&p=irol-irhome. You are
entitled to receive a copy of this report, free of charge, upon written request
to the Company at STOCKPLANADMINISTRATION@STRYKER.COM.


POLAND


No country specific provisions.


PUERTO RICO


No country specific provisions.


RUSSIA


1.    IMPORTANT EMPLOYEE NOTIFICATION. If you are a citizen of the Russian
Federation, any cash proceeds derived from the 2011 Plan (including any dividend
equivalents payable in cash but excluding cash dividends) must be remitted
directly to a personal bank account opened with an authorized bank in the
Russian Federation (an “Authorized Russian Account”). Thereafter, you may, in
your sole discretion, personally transfer such amounts from your Authorized
Russian Account to a bank account legally established outside of the Russian
Federation with a non-Russian bank located in the Organization for Economic
Co-operation and Development or the Financial Action Task Force countries (an
“Authorized Foreign Account”). Cash dividends (but not dividend equivalents
payable in cash) can be remitted directly to an Authorized Foreign Account.
However, you are required to notify the Russian tax authorities within one month
of opening or closing an Authorized Foreign Account or changing the account
details. You also are required to file quarterly reports of any transactions
involving any Authorized Foreign Account you hold with the Russian tax
authorities.




--------------------------------------------------------------------------------




2.    SECURITIES LAW NOTIFICATION. The grant of PSUs and the issuance of Shares
upon vesting are not intended to be an offering of securities with the Russian
Federation, and the Terms and Conditions, the 2011 Plan, this Addendum and all
other materials that you receive in connection with the grant of PSUs and your
participation in the 2011 Plan (collectively, “Grant Materials”) do not
constitute advertising or a solicitation within the Russian Federation. In
connection with your grant of PSUs, the Company has not submitted any
registration statement, prospectus or other filing with the Russian Federal Bank
or any other governmental or regulatory body within the Russian Federation, and
the Grant Materials expressly may not be used, directly or indirectly, for the
purpose of making a securities offering or public circulation of Shares within
the Russian Federation.


SINGAPORE


1.    Qualifying Person Exemption. The following provision shall replace Section
23 of the Terms and Conditions:


The grant of the PSUs under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the PSUs are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the PSUs in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


2.    CEO and Director Reporting Notification. If you are the Chief Executive
Officer (“CEO”) or a director, associate director or shadow director of a
Singapore company, you are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Singapore company in writing when you receive an interest (e.g., PSUs or
Shares) in the Company or any related company. In addition, you must notify the
Singapore company when you sell Shares (including when you sell Shares acquired
at vesting of the Performance Stock Units). These notifications must be made
within two business days of acquiring or disposing of any interest in the
Company or any related company. In addition, a notification must be made of
Participant’s interests in the Company or any related company within two
business days of becoming the CEO or a director.




SOUTH AFRICA


1.    Withholding Taxes. The following provision supplements Section 13 of the
Terms and Conditions: By accepting the PSUs, you agree to notify your Employer
in South Africa of the amount of any gain realized upon vesting of the PSUs. If
you fail to advise your Employer of the gain realized upon vesting of the PSUs,
you may be liable for a fine. You will be responsible for paying any difference
between the actual tax liability and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange




--------------------------------------------------------------------------------




Control Regulations. Neither the Company nor any of its Subsidiaries will be
liable for any fines or penalties resulting from your failure to comply with
applicable laws.


3.    Securities Law Information and Deemed Acceptance of PSUs.  Neither the
PSUs nor the underlying Shares shall be publicly offered or listed on any stock
exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, the PSU offer must be finalized on or before the 60th day following the
grant date.  If you do not want to accept the PSUs, you are required to decline
the PSUs no later than the 60th day following the grant date.  If you do not
reject the PSUs on or before the 60th day following the grant date, you will be
deemed to accept the PSUs.


SOUTH KOREA


No country specific provisions.


SPAIN


1.    Acknowledgement of Discretionary Nature of the 2011 Plan; No Vested
Rights. In accepting the PSUs, you acknowledge that you consent to participation
in the 2011 Plan and have received a copy of the 2011 Plan. You understand that
the Company has unilaterally, gratuitously and in its sole discretion granted
PSUs under the 2011 Plan to individuals who may be employees of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any of its Subsidiaries on an
ongoing basis. Consequently, you understand that the PSUs are granted on the
assumption and condition that the PSUs and the Shares acquired upon vesting of
the PSUs shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this grant would not be made
to you but for the assumptions and conditions referenced above. Thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, the PSUs
shall be null and void.


You understand and agree that, as a condition of the grant of the PSUs, any
unvested PSUs as of the date you cease active employment will be forfeited
without entitlement to the underlying Shares or to any amount of indemnification
in the event of the termination of employment by reason of, but not limited to,
(i) material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute.
You acknowledge that you have read and specifically accept the conditions
referred to in the Terms and Conditions regarding the impact of a termination of
employment on your PSUs.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.








--------------------------------------------------------------------------------




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


SWITZERLAND


No country specific provisions.


TAIWAN


No country specific provisions.


THAILAND


No country specific provisions.


TURKEY


1.    Securities Law Information. Under Turkish law, you are not permitted to
sell any Shares acquired under the 2011 Plan within Turkey. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “SYK” and the Shares may be sold through this
exchange.


2.    Financial Intermediary Obligation. You acknowledge that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board. You solely are responsible for complying with this requirement
and should consult with a personal legal advisor for further information
regarding any obligations in this respect.


UNITED ARAB EMIRATES


No country specific provisions.


UNITED KINGDOM


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 13 of the Terms and Conditions:


Without limitation to Section 13 of the Terms and Conditions, you agree that you
are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company, your Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company and your Employer against any Tax-Related Items that they are required
to pay or withhold or have paid or will pay to HMRC on your behalf (or any other
tax authority or any other relevant authority).




--------------------------------------------------------------------------------




2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and your Employer for any reason whatsoever and
whether or not in breach of contract, insofar as any purported claim to such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to vest in the PSUs as a result of such termination of employment
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the PSUs. Upon the grant of the PSUs, you shall
be deemed irrevocably to have waived any such entitlement.












